Simmons, C. J.
Where the trial of a case in which two persons were plaintiffs, and a corporation and its creditors were defendants, resulted in a verdict and decree, giving to certain of the creditors special liens on the property of the corporation, and the plaintiffs made a motion for a new trial, to the overruling of which they excepted, but failed to serve with the bill of exceptions one of the parties who obtained a special lien by virtue of the verdict and decree, though that party was named in the bill of exceptions as a party defendant, a motion to dismiss the writ of error for want of service on such defendant will be sustained, he being an indispensable party.

Writ of error dismissed.